Citation Nr: 1445516	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-31 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for depressive disorder, not otherwise specified associated with prostate cancer, postoperative (depressive disorder) prior to August 10, 2009, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a December 2013 rating decision, the RO increased the evaluation for the service-connected depressive disorder to 50 percent, effective from August 10, 2009.  Nevertheless, as this evaluation does not represent the highest possible benefit, the issue remains in appellate status as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was scheduled for a hearing before the Board at the RO in April 2014, but he cancelled his request, as indicated in a written submission filed by his representative that same day.  Thus, his hearing request is considered withdrawn. 38 C.F.R. § 20.704 (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional records pertinent to the appeal, including VA treatment records and Social Security Administration records considered by the RO.

The Veteran has raised a claim for an increased evaluation for the service-connected prostate cancer, which is noted in VBMS as pending before the agency of original jurisdiction (AOJ).  See January 2014 written submission.  Thus, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

By way of written statements received by the RO on April 24, 2014, and August 15, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was satisfied with the evaluations assigned for his service-connected depressive disorder.  There is no remaining case or controversy as to this appellate issue.


CONCLUSION OF LAW

The claim of entitlement to an evaluation in excess of 30 percent for depressive disorder prior to August 10, 2009, and in excess of 50 percent thereafter is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In the December 2013 rating decision discussed above, the RO informed the Veteran that the depressive disorder claim was still considered to be in appellate status and that further processing would continue unless he advised VA that he was satisfied with the decision.  In an April 2014 written statement, the Veteran's representative indicated that the Veteran requested cancellation of his hearing request "due to [the] increase granted 12/31/2013, and [to] cancel [the] appeal."  In an August 2014 written statement, the Veteran indicated that he was "withdrawing [his] appeal, and wish[ed] to continue with the ongoing process of [his] claim for unemployability."  He did not submit any additional argument or evidence in relation to the depressive disorder claim thereafter.  Based on the foregoing, the Board finds that the Veteran is satisfied with the evaluations assigned for his service-connected depressive disorder.  Thus, there is no remaining case or controversy as to this issue on appeal.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an evaluation in excess of 30 percent for depressive disorder prior to August 10, 2009, and in excess of 50 percent thereafter is dismissed.


REMAND

The Board notes that the Veteran limited his appeal to the issue of a higher evaluation for the service-connected depressive disorder.  Nevertheless, the RO later determined that the increased evaluation claim and the TDIU claim were both on appeal, continued to adjudicate both issues, and ultimately certified both issues to the Board.  See December 2013 deferral and December 2013 supplemental statement of the case.  Based on the foregoing, the Board finds that although the Veteran withdrew his claim as to the higher evaluation for the depressive disorder, the TDIU claim remains on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The Veteran has raised a claim for an increased evaluation for the service-connected prostate cancer disability, as noted above.  As a decision on that claim could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and remand is required.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct any other development as may be indicated for the TDIU claim.  Further development may include obtaining a VA clarifying opinion(s) or scheduling the Veteran for another VA examination(s), as appropriate.

2.  After completing the above action and after adjudication of the Veteran's claim for an increased evaluation for his prostate cancer disability, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


